The decree under review will be affirmed (with a minor qualification presently to be noted), for the reasons stated in the conclusions of the vice-ordinary.
The qualification is that the concluding language of the opinion seems to read for a dismissal of the appeal instead of an affirmance of the decree of the orphans court; and this language seems to be carried into the decree of the prerogative court. This is a mere slip of the pen, for it is clear that the affirmance was intended and should have been decreed. With this formal modification the decree is affirmed. *Page 275
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, BLACK, CAMPBELL, LLOYD, CASE, BODINE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, JJ. 12.
For reversal — None.